06/01/2022
                     IN THE SUPREME COURT OF TENNESSEE
                                    November 3, 2021 Session1

                STATE OF TENNESSEE v. DOUGLAS E. LINVILLE

                Appeal by Permission from the Court of Criminal Appeals
                           Circuit Court for Hardin County
                    No. 18-CR-145       Charles C. McGinley, Judge
                        ___________________________________

                                No. W2019-02180-SC-R11-CD
                            __________________________________

A jury convicted Douglas E. Linville of multiple drug offenses that occurred in a drug-free
zone, in this case within 1,000 feet of a city park. Because the offenses occurred in a drug-
free zone, the trial court imposed sentences that required full service of at least the
minimum term within the appropriate sentencing range prior to release. See Tenn. Code
Ann. § 39-17-432(c) (2014) (amended 2020 & 2022).2 On appeal, the Court of Criminal
Appeals rejected challenges to the convictions. However, consistent with Mr. Linville’s
brief, the intermediate appellate court noted that the judgment for one of the convictions
erroneously referred to the controlled substance at issue—Xanax or Alprazolam—as
Schedule III when it was actually Schedule IV. In so noting, the court also concluded sua
sponte that the felony class reflected on the judgment for that conviction was incorrect
because Tennessee law required a one-class enhancement for an offense that occurred in a
drug-free zone. See Tenn. Code Ann. § 39-17-432(b)(1) (2014). We accepted Mr.
Linville’s appeal. Based on our review of the relevant statutory provisions, we conclude
that because the drug-free zone in this case related to a public park, the offenses were not

        1
         We heard oral argument through videoconference under this Court’s emergency orders restricting
court proceedings because of the COVID-19 pandemic.
        2
          We are called upon in this appeal to examine the history of the drug-free zone statute. The original
version of the statute was enacted in 1995. In this opinion, citations to that version will be accompanied by
the parenthetical date of the supplement code volume that immediately followed enactment (Supp. 1995).
The statute was amended in 2005. Citations to that version—effective at the time of the offenses in this
case—will be accompanied by the parenthetical date of the bound code volume that immediately preceded
the offenses (2014). The statute was amended again in 2020, in part to afford the trial court greater
sentencing discretion. Act of June 17, 2020, ch. 803, 2020 Tenn. Pub. Acts. 988–90 (codified at Tenn.
Code Ann. § 39-17-432 (Supp. 2021)). The 2020 amendment applied to offenses that occurred on or after
September 1, 2020. Act of June 17, 2020, ch. 803, § 12, 2020 Tenn. Pub. Acts 989. However, the statute
was amended once again in 2022 to create a procedure whereby defendants convicted of offenses that
occurred before September 1, 2020, are eligible for resentencing under the provisions enacted by the 2020
amendment. Act of April 11, 2022, ch. 927, §§ 1-2, 2022 Tenn. Pub. Acts ___. The 2022 amendment is
not at issue in this appeal, and we express no opinion on Mr. Linville’s suitability for resentencing under
the 2022 amendment.
subject to a one-class enhancement. We, however, further conclude that the offenses were
subject to the requirement to serve in full at least the minimum sentence for the appropriate
range prior to release. Accordingly, we reverse the decision of the Court of Criminal
Appeals in part, affirm the judgments of the trial court, and remand this matter to the trial
court for correction of a clerical error in one judgment.

                   Tenn. R. App. P. 11 Appeal by Permission;
            Judgment of the Court of Criminal Appeals Reversed in Part;
                          Remanded to the Circuit Court

JEFFREY S. BIVINS, J., delivered the opinion of the Court, in which ROGER A. PAGE, C.J.,
and SHARON G. LEE and HOLLY KIRBY, JJ., joined.

Kendall Stivers Jones (on appeal), Franklin, Tennessee; and Matthew C. Edwards (at trial),
Bolivar, Tennessee, for the appellant, Douglas E. Linville.

Herbert H. Slatery III, Attorney General and Reporter; Andrée Blumstein, Solicitor
General; Katharine K. Decker, Senior Assistant Attorney General; Matthew F. Stowe,
District Attorney General; and Vance W. Dennis and Jennifer Hedge, Assistant District
Attorneys General, for the appellee, State of Tennessee.

                                        OPINION

        In this appeal, we must interpret statutory provisions that govern sentencing for
certain drug offenses that occur within what are commonly known as drug-free zones.
More than twenty-five years ago, our General Assembly took steps to provide students
with a learning environment free from dangers associated with drug activity. See Act of
May 26, 1995, ch. 515, 1995 Tenn. Pub. Acts 918–19 (“the 1995 Act”). To that end, the
legislature delineated an area around elementary, middle and secondary schools—referred
to as drug-free school zones—in which the commission of certain drug offenses would
merit heightened criminal penalties. The penalties included: (1) the offense would be
punished as if it were one classification higher than it ordinarily would be, and (2) the
offender would be required to serve in full at least the minimum sentence within the
appropriate range of punishment prior to release. Act of May 26, 1995, ch. 515, § 1, 1995
Tenn. Pub. Acts 918–19.

        Ten years later, in 2005, the General Assembly amended the drug-free school zones
statute to expand the list of protected places beyond schools to areas around a “preschool,
child care agency, or public library, recreational center or park.” Act of May 19, 2005, ch.
295, § 2, 2005 Tenn. Pub. Acts 670 (“the 2005 Act”). The question presented in this appeal
is whether the General Assembly intended for one, both, or neither of the original two
penalty provisions to apply when the drug-free zone relates to the protected places added
in 2005.

                                            -2-
                      I.       FACTUAL AND PROCEDURAL BACKGROUND

       On June 4, 2018, law enforcement officers searched a Hardin County home pursuant
to a warrant. There were five individuals in the home at the time, including Douglas E.
Linville (“the Defendant”). The search yielded various controlled substances and drug
paraphernalia. Trial testimony established that the home was located within 1,000 feet of
the Savannah City Park.

       At the conclusion of trial, the jury convicted the Defendant of five drug offenses.
Three of the convictions were for possessing various controlled substances, with the intent
to deliver, in a drug-free zone.3 See Tenn. Code Ann. §§ 39-17-417(a)(4), 39-17-432, 39-
17-434(a)(4) (2014). The drugs at issue in counts one through three were: (1) less than 0.5
grams of methamphetamine, a Schedule II controlled substance; (2) hydrocodone, a
Schedule II controlled substance; and (3) Xanax (or Alprazolam), a Schedule IV controlled
substance. The drug-free zone related to the home’s location with respect to the Savannah
City Park. See id. § 39-17-432(b)(1) (2014) (identifying a drug-free zone, in part, as a
location within 1,000 feet of the real property that comprises a “public library, recreational
center or park”).

       For sentencing, the Defendant qualified as a Range III Persistent Offender. The
methamphetamine and hydrocodone convictions in counts one and two, respectively, were
Class C felonies. Id. § 39-17-417(c)(2)(A) (2014). Accordingly, the applicable sentencing
range for the Defendant was ten to fifteen years. Id. § 40-35-112(c)(3) (2014). At the
sentencing hearing, the trial court sentenced the Defendant to twelve years on each count,
running concurrently.4 The judgment for each conviction corresponded with the trial
court’s verbal ruling at the sentencing hearing.

       Sentencing for the Xanax conviction in count three reflects some confusion. At the
sentencing hearing, the parties mistakenly informed the trial court that the offense was a
Class C felony. Thus, at the sentencing hearing, the trial court imposed the same twelve-
year sentence for the Xanax conviction as for the methamphetamine and hydrocodone
convictions. In fact, however, the Xanax offense was a Class D felony. Id. §§ 39-17-
412(c)(2) (Supp. 2017), 39-17-417(e)(2) (2014). For a Class D felony, the applicable
sentencing range for the Defendant was eight to twelve years. Id. § 40-35-112(c)(4) (2014).
For reasons the record does not reveal—and contrary to the trial court’s verbal ruling at the
sentencing hearing—the judgment for count three correctly identified the offense as a Class

        3
          The other two offenses were possession of less than 0.5 ounces of marijuana and use of or
possession with intent to use drug paraphernalia. These offenses are not subject to the drug-free zone statute
and are not at issue in this appeal.
        4
         The trial court ordered the sentences for all five convictions to run concurrent with one another
but consecutive to a separate probation violation.

                                                    -3-
D felony, and it identified the sentence imposed as eight years. However, the judgment
incorrectly identified the offense as involving a Schedule III controlled substance instead
of a Schedule IV controlled substance.

       The judgments for all three convictions reflected that the offense occurred in a drug-
free zone. Each of the judgments also identified a mandatory minimum sentence length
associated with the offense, ten years for counts one and two, and eight years for count
three.

       On direct appeal, the Defendant attacked the sufficiency of the evidence and raised
an evidentiary issue. In his brief before the Court of Criminal Appeals, the Defendant
specifically noted that he was “not raising an issue as to sentencing in this appeal.” In two
footnotes, however, the Defendant pointed out the confusion surrounding his sentence for
the Xanax offense in count three. The Defendant suggested that the Court of Criminal
Appeals remand to the trial court for correction of a clerical error.

        The Court of Criminal Appeals affirmed the Defendant’s convictions. State v.
Linville, No. W2019-02180-CCA-R3-CD, 2021 WL 4476681 (Tenn. Crim. App. Mar. 12,
2021), perm. app. granted, (Tenn. Aug. 5, 2021). With respect to the clerical-error issue
identified by the Defendant, the Court of Criminal Appeals agreed that “[t]he judgment
form should be corrected to reflect that the Defendant was convicted of possessing a
Schedule IV substance.” Id. at *5. However, citing Tennessee Code Annotated section
39-17-432(b)(1), the court also went on to state:

        Second, the judgment form reflects that the Defendant was convicted of a
        Class D felony in count three, when he was punished one class higher by the
        trial court under the drug-free zone statute according to the transcript[.] See
        T[enn]. C[ode] A[nn]. § 39-17-432(b)(1) (2019) (“A violation of § 39-17-
        417” occurring “within one thousand feet (1,000’) of the real property that
        comprises . . . a park shall be punished one (1) classification higher than is
        provided in § 39-17-417(b)–(i) for such violation”). Accordingly, the
        judgment form should be corrected to reflect that the Defendant was
        convicted of a Class C felony.

Id. (omission in original).5 The intermediate appellate court did not note the fact that the
judgment reflected an eight-year sentence for count three, which would not be within the


        5
          From our reading, the transcript of the sentencing hearing does not clearly reflect that the trial
court enhanced the sentence for count three by one class based on the drug-free zone statute. Although the
State identified that the offenses occurred in a drug-free zone and there was some initial confusion about
the class of the methamphetamine offense based on the amount of controlled substance at issue, the
principal comments about the drug-free zone statute focused on mandatory minimum sentencing. In fact,
the parties correctly informed the trial court that counts one and two were (unenhanced) Class C felonies.

                                                   -4-
appropriate range for a Class C felony, nor did the court note the discrepancy between the
twelve-year term imposed at the sentencing hearing and the eight-year term reflected on
the judgment. In addition, the court did not order enhancement of the classification for
counts one and two, which were also subject to the drug-free zone statute.

       The Defendant sought permission to appeal to this Court. With respect to
sentencing, the Defendant identified the issue in his application as: “Whether the Court of
Criminal Appeals erred in its statutory interpretation of Tennessee Code Annotated section
39-17-432(b) when it found that a defendant is subject to sentencing at one classification
higher than is provided for in section 39-17-417(b)–(i) when the drug-free school zone is
created by a park.” We granted the Defendant’s application solely with respect to the
sentencing issue, and the order granting permission to appeal recites the Defendant’s
statement of the issue nearly verbatim. In his brief before this Court, however, the
Defendant complains of his sentence in two respects. The Defendant argues that because
the drug-free zone in this case was related to a public park, his Xanax offense was not
subject to the one-class enhancement ordered by the Court of Criminal Appeals. The
Defendant also argues that because the drug-free zone was related to a public park, he was
not subject to the requirement “to serve at least the minimum sentence for the defendant’s
appropriate range of sentence” prior to release. Tenn. Code Ann. § 39-17-432(c) (2014).

       Based on our review of the relevant statutory provisions, we hold that the Court of
Criminal Appeals erred by concluding that the Defendant’s Xanax conviction was subject
to a one-class enhancement. We also hold that, with respect to the three offenses that were
subject to the drug-free zone statute, the Defendant is required to serve in full at least the
minimum sentence for the appropriate range prior to release, even though the drug-free
zone related to a public park.

                                           II.     ANALYSIS

      Pursuant to Tennessee Code Annotated section 39-17-417, it is a criminal offense
to knowingly:

        (1)     Manufacture a controlled substance;
        (2)     Deliver a controlled substance;
        (3)     Sell a controlled substance; or
        (4)     Possess a controlled substance with intent to manufacture, deliver or
                sell the controlled substance.

Tenn. Code Ann. § 39-17-417(a)(1)–(4) (2014). Section 39-17-417 goes on to distinguish
among various controlled substances, by classification (identified by different

In our view, the transcript appears to show that the parties simply mistakenly informed the trial court that
count three was also a Class C felony.

                                                   -5-
“Schedules”) or name, and to designate the class of felony associated with an offense
involving each, sometimes breaking it down further according to the amount of controlled
substance at issue. Id. § 39-17-417(b)–(j) (2014). Under Tennessee law, authorized
punishment for the offense can vary depending on certain circumstances surrounding the
offense. See, e.g., id. § 39-17-417(k) (2014) (stating that an offense “where the recipient
or the intended recipient of the controlled substance is under eighteen (18) years of age
shall be punished one (1) classification higher than provided in subsections (b)–(i)”). One
of the circumstances that impacts punishment for a violation of section 39-17-417 is
whether the offense occurred in a drug-free zone.

                            A.     The Drug-Free Zone Statute

        As previously mentioned, the General Assembly enacted the predecessor of the
drug-free zone statute that applies to the Defendant’s offenses in 1995. With passage of
the 1995 Act, the General Assembly announced its intent “to create Drug-Free School
Zones for the purpose of providing all students in this state an environment in which they
can learn without the distractions and dangers that are incident to the occurrence of drug
activity in or around school facilities.” Tenn. Code Ann. § 39-17-432(a) (Supp. 1995). A
drug-free school zone was identified as “the grounds or facilities of any school” and the
area “within one thousand feet (1,000’) of the real property that comprises a public or
private elementary school, middle school or secondary school.” Id. § 39-17-432(b) (Supp.
1995). The 1995 Act created both “enhanced and mandatory minimum sentences . . . for
drug offenses occurring in a Drug-Free School Zone.” Id. § 39-17-432(a) (Supp. 1995).

       The enhanced sentence provision appeared at section 39-17-432(b). The 1995 Act
provided that “[a] violation of [section] 39-17-417, or a conspiracy to violate such section,
that occurs [in a Drug-Free School Zone] shall be punished one (1) classification higher
than is provided in [section] 39-17-417(b)–(i) for such violation.” Id. § 39-17-432(b)
(Supp. 1995).

       The mandatory minimum sentencing provisions appeared at sections 39-17-432(c)
to -432(e). Subsection (c) provided:

              Notwithstanding any other provision of law or the sentence imposed
       by the court to the contrary, a defendant sentenced for a violation of
       subsection (b) shall be required to serve at least the minimum sentence for
       such defendant’s appropriate range of sentence. Any sentence reduction
       credits such defendant may be eligible for or earn shall not operate to permit
       or allow the release of such defendant prior to full service of such minimum
       sentence.

Id. § 39-17-432(c) (Supp. 1995). Subsections (d) and (e) contained similar provisions
specifying that the sentencing laws relative to release eligibility status, parole, and

                                            -6-
reduction of prison overcrowding would not authorize the release of a defendant “prior to
service of the entire minimum sentence for such defendant’s appropriate range of
sentence.”6 Id. § 39-17-432(d), (e) (Supp. 1995). The 1995 Act also made clear that
nothing prohibited a judge from sentencing a defendant “to any authorized term of
incarceration in excess of the minimum sentence for the defendant’s appropriate range of
sentence.” Id. § 39-17-432(f) (Supp. 1995).

       Such was the state of Tennessee law for a decade. In 2005, however, the General
Assembly amended the statute. Act of May 19, 2005, ch. 295, 2005 Tenn. Pub. Acts. 670–
72. The driving force behind the 2005 Act was a desire to expand the drug-free school
zone to include the area around a “preschool, child care agency, or public library,
recreational center or park.” Act of May 19, 2005, ch. 295, § 2, 2005 Tenn. Pub. Acts.
670. As such, the 2005 Act amended subsection (a) of Tennessee Code Annotated section
39-17-432, which announced the intent of the General Assembly, primarily to change the
nomenclature from “drug-free school zone” to simply “drug-free zone.”7 Compare Tenn.
Code Ann. § 39-17-432(a) (2014), with Tenn. Code Ann. § 39-17-432(a) (Supp. 1995).
However, the reference in subsection (a) to the statute’s requirements for both “enhanced
and mandatory minimum sentences” remained the same as it was under the 1995 Act. See
id. § 39-17-432(a) (2014).

       The only other changes associated with the 2005 Act—indeed, the most significant
changes—occurred in subsection (b) of Tennessee Code Annotated section 39-17-432.
Former subsection (b) was re-designated as (b)(1) and, consistent with the nomenclature
change in subsection (a), amended simply to reflect that “[a] violation of [section] 39-17-
417, or a conspiracy to violate the section, that occurs [in a drug-free zone] shall be
punished one (1) classification higher than is provided in [section] 39-17-417(b)–(i) for
such violation.” Id. § 39-17-432(b)(1) (2014) (emphasis added). New section 39-17-
432(b)(1) otherwise remained substantively the same as prior section 39-17-432(b). The
2005 Act added a new section 39-17-432(b)(2), which established varying fine amounts
for each class of felony offense under the statute, from not more than $10,000 for a Class
E felony to not more than $100,000 for a Class A felony. Id. § 39-17-432(b)(2) (2014).
Lastly, and most significantly for this appeal, the 2005 Act also added a new section 39-
17-432(b)(3), which provided:

               A person convicted of violating this subsection (b) who is within the
        prohibited zone of a preschool, childcare center, public library, recreational
        center or park, shall not be subject to additional incarceration as a result of


        6
         Given the similar nature of the three provisions, for ease of reference, we will look mostly to
subsection (c) for the remainder of this opinion.
        7
           There were, by logical necessity, a few more minor changes to the language in subsection (a) to
reflect that the focus of the statute was no longer solely on schools.

                                                  -7-
       this subsection (b) but shall be subject to the additional fines imposed by this
       section.

Id. § 39-17-432(b)(3) (2014).

       The 2005 Act made no changes whatsoever to the mandatory minimum sentencing
provisions of the existing statute. See id. § 39-17-432(c) to -432(e) (2014).

                      B.     Applicability of One-Class Enhancement

       Having set forth the history and applicable provisions of the drug-free zone statute,
we turn to the first issue raised by the Defendant. Consistent with his application for
permission to appeal to this Court, the Defendant argues that the Court of Criminal Appeals
erred when it ordered that the judgment for the Xanax conviction in count three be
corrected to reflect the offense as a Class C felony rather than a Class D felony. Looking
to section 39-17-432(b)(1), the Court of Criminal Appeals reasoned that because the
offense was committed in a drug-free zone—within 1,000 feet of the Savannah City Park—
it should have been punished one classification higher than was otherwise provided for in
section 39-17-417. State v. Linville, 2021 WL 4476681, at *5 (citing Tenn. Code Ann. §
39-17-432(b)(1)).

        The Defendant argues—and the State agrees—that the reasoning of the Court of
Criminal Appeals misinterprets the language of section 39-17-432(b). We agree with the
parties. Subsection (b) generally provides that a violation of section 39-17-417 that
occurred in a drug-free zone “shall be punished one (1) classification higher than is
provided in [section] 39-17-417(b)–(i) for such violation.” Tenn. Code Ann. § 39-17-
432(b)(1) (2014). However, section 39-17-432(b)(3) establishes an exemption, specifying
that when the drug-free zone relates to “a preschool, childcare center, public library,
recreational center or park,” the defendant “shall not be subject to additional incarceration
as a result of this subsection (b) but shall be subject to the additional fines imposed by this
section.” Id. § 39-17-432(b)(3) (2014). Various panels of the Court of Criminal Appeals
have concluded that an offense that occurred in a drug-free zone related to the places
enumerated in section 39-17-432(b)(3) is not subject to the one-class enhancement
otherwise provided for in subsection (b). See, e.g., State v. Garrard, No. W2018-01026-
CCA-R3-CD, 2019 WL 3072104, at *7–8 (Tenn. Crim. App. July 12, 2019), perm. app.
denied, (Tenn. Dec. 9, 2019); State v. McNeal, No. E2013-00602-CCA-R3-CD, 2013 WL
6187962, at *3 (Tenn. Crim. App. Nov. 25, 2013), perm. app. denied, (Tenn. Apr. 8, 2014);
State v. Shaw, No. M2012-01437-CCA-R3-CD, 2013 WL 5310489, at *8 (Tenn. Crim.
App. Sept. 20, 2013), perm. app. denied, (Tenn. Dec. 23, 2013). In this case, the Court of
Criminal Appeals concluded without significant discussion that the Defendant’s Xanax
conviction in count three was subject to the one-class enhancement, citing only to section
39-17-432(b)(1). Although the court recognized that the drug-free zone related to a public
park, it did not address section 39-17-432(b)(3).

                                             -8-
       The plain language of section 39-17-432(b)(3) is controlling as to this issue. We
have determined that the General Assembly, through section 39-17-432(b)(3), chose not to
impose the one-class enhancement set forth in subsection (b)(1) for violations of section
39-17-417 that occur in a drug-free zone when that zone relates to “a preschool, childcare
center, public library, recreational center or park.” Tenn. Code Ann. § 39-17-432(b)(3)
(2014). Accordingly, we conclude that the Court of Criminal Appeals erred by ordering,
based on the drug-free zone statute, that the judgment for the Defendant’s Xanax
conviction in count three be corrected to reflect a Class C felony rather than a Class D
felony. We therefore reverse that part of the decision of the Court of Criminal Appeals.

                   C.      Applicability of Mandatory Minimum Sentencing

       The Defendant next argues that because the drug-free zone was related to a public
park, he was not subject to the requirement “to serve at least the minimum sentence for the
defendant’s appropriate range of sentence” prior to release. Tenn. Code Ann. § 39-17-
432(c) (2014). The record reveals that for the Defendant’s convictions in counts one
through three (possession with intent to deliver methamphetamine, hydrocodone, and
Xanax, respectively), the judgment for each conviction exhibited a check-marked box next
to the section on “Release Eligibility for Felony Offense” reflecting that the offense was
committed in a “Drug Free Zone.” In addition, below the space on the judgment for
designating the sentence length, there was a section with a space to designate a “Mandatory
Minimum Sentence Length” that contained a reference to various code sections, including
“39-17-432 in Prohibited Zone.” For counts one and two (methamphetamine and
hydrocodone, respectively), the space was filled out to reflect a mandatory minimum
sentence length of ten years.8 For count three (Xanax), the space was filled out to reflect a
mandatory minimum sentence length of eight years.9 Thus, the Defendant’s argument that
he is not subject to mandatory minimum sentencing would apply to all three of his
convictions that were designated as having occurred in a drug-free zone.

        In response, the State first argues that the Defendant has waived consideration of
this issue. The State points out that the Defendant, in his application for permission to
appeal to this Court, framed the issue as “[w]hether the Court of Criminal Appeals erred in
its statutory interpretation of Tennessee Code Annotated section 39-17-432(b) when it
found that a defendant is subject to sentencing at one classification higher than is provided
for in section 39-17-417(b)–(i) when the drug-free school zone is created by a park.”
Moreover, the substance of the Defendant’s application asserts that the drug-free zone

        8
          As previously mentioned, the appropriate range of punishment for these Class C felonies, given
that the Defendant was a Range III Persistent Offender, was ten to fifteen years. See Tenn. Code Ann. §
40-35-112(c)(3) (2014).
        9
         The appropriate range of punishment for this Class D felony, given that the Defendant was a
Range III Persistent Offender, was eight to twelve years. See Tenn. Code Ann. § 40-35-112(c)(4) (2014).

                                                 -9-
statute “does not enhance an offense by one classification if the drug-free zone is created
by a park,” with no mention of any challenge to mandatory minimum sentencing. Clearly,
although the application specifically challenges classification enhancement, it does not
address mandatory minimum sentencing. The State further points out that the Defendant,
in his brief before the Court of Criminal Appeals, specifically stated that he was “not raising
an issue as to sentencing in this appeal” other than the clerical error with respect to the
Xanax conviction in count three. However, the judgments for counts one through three
reflected mandatory minimum sentencing, and thus the Defendant was free to challenge it
before the Court of Criminal Appeals.

       The State makes a compelling point. We have stated that “issues are properly raised
on appeal to this Court when they have been raised and preserved at trial and, when
appropriate, in the intermediate appellate courts and when they have been presented in the
manner prescribed by [Rule 27 of the Tennessee Rules of Appellate Procedure].” Hodge
v. Craig, 382 S.W.3d 325, 334 (Tenn. 2012) (footnote omitted). Similarly, we have
recognized that because our scope of review on appeal is typically limited to the issues
raised in the application for permission to appeal, “[a] party who fails to adequately raise
an issue in a Rule 11 application waives the issue.” TWB Architects, Inc. v. Braxton, LLC,
578 S.W.3d 879, 887 (Tenn. 2019). However, we note that the Defendant alternatively has
requested that this Court address the issue as plain error. See, e.g., State v. Minor, 546
S.W.3d 59, 65 (Tenn. 2018) (recognizing that the plain error doctrine “affords appellate
courts discretion to review unpreserved errors and grant relief when fairness and justice
demand”); see also Tenn. R. App. P. 36(b) (“When necessary to do substantial justice, an
appellate court may consider an error that has affected the substantial rights of a party at
any time, even though the error was not . . . assigned as error on appeal.”). Although we
agree with the State that the Defendant’s application for permission to appeal does not raise
mandatory minimum sentencing sufficiently as an issue, we exercise our discretion to
address the substance of the Defendant’s argument under the plain error doctrine.

       Under the plain error doctrine, the court must consider whether:

       (1) the record clearly establishes what occurred in the trial court; (2) a clear
       and unequivocal rule of law was breached; (3) a substantial right of the
       accused was adversely affected; (4) the issue was not waived for tactical
       reasons; and (5) consideration of the error is necessary to do substantial
       justice.

State v. Vance, 596 S.W.3d 229, 254 (Tenn. 2020) (quoting Minor, 546 S.W.3d at 67).
The defendant bears the burden of establishing all of these elements. State v. Bledsoe, 226
S.W.3d 349, 355 (Tenn. 2007). Consequently, the court need not consider all of the
elements when it is clear from the record that at least one them cannot be satisfied. Id.
Furthermore, to merit relief, “the plain error must be of such a great magnitude that it
probably changed the outcome of the trial.” State v. Bishop, 431 S.W.3d 22, 44 (Tenn.

                                            - 10 -
2014) (quoting State v. Adkisson, 899 S.W.2d 626, 642 (Tenn. Crim. App. 1994)).
Whether the elements of the plain error doctrine have been satisfied is a question of law.
State v. Knowles, 470 S.W.3d 416, 423 (Tenn. 2015).

        In this appeal, we need consider only the element of whether a clear and unequivocal
rule of law was breached. That question presents an issue of statutory construction in this
case. Statutory construction entails questions of law. State v. Welch, 595 S.W.3d 615, 621
(Tenn. 2020); State v. Smith, 436 S.W.3d 751, 761–62 (Tenn. 2014). The fundamental
role of this Court when construing a statute is “to ascertain and give effect to the legislative
intent without unduly restricting or expanding a statute’s coverage beyond its intended
scope.” Welch, 595 S.W.3d at 621 (quoting State v. Howard, 504 S.W.3d 260, 269 (Tenn.
2016)). To that end, “we first look to the plain language of the statute to determine the
legislature’s intent.” Frazier v. State, 495 S.W.3d 246, 248 (Tenn. 2016). We give the
statute’s words their natural and ordinary meaning. Id. (citing Lee Med., Inc. v. Beecher,
312 S.W.3d 515, 526 (Tenn. 2010)). “When those words are clear and unambiguous, we
need not consider other sources of information but must simply enforce the statute as
written.” Id. at 249. “If the language is ambiguous, however, we look to the ‘broader
statutory scheme, the history of the legislation, or other sources to discern its meaning.’”
Smith, 436 S.W.3d at 762 (quoting State v. Casper, 297 S.W.3d 676, 683 (Tenn. 2009)).

      The Defendant’s argument that he is not subject to mandatory minimum sentencing
because the drug-free zone in his case was related to a public park focuses primarily on the
language of section 39-17-432(b)(3):

              A person convicted of violating this subsection (b), who is within the
       prohibited zone of a preschool, childcare center, public library, recreational
       center or park shall not be subject to additional incarceration as a result of
       this subsection (b) but shall be subject to the additional fines imposed by this
       section.

Tenn. Code Ann. § 39-17-432(b)(3) (2014) (emphasis added). The Defendant argues that
“the plain meaning of ‘additional incarceration’ in subsection (b)(3) clearly encompasses—
and therefore prohibits—all forms of additional punishment for violation of the drug-free
zone statute near a park,” including “both the punishment at one felony classification
higher, and the mandatory minimum sentence.”

       Construing “additional incarceration” in subsection (b)(3) as he does to include both
one-class enhancement and mandatory minimum sentencing, the Defendant nonetheless
recognizes that the drug-free zone statute addresses enhancement and mandatory minimum
sentencing in different subsections. As a result, the Defendant attempts to bolster his
construction of “additional incarceration” in subsection (b)(3) by arguing that the language
of subsection (c)—particularly the use of “[n]otwithstanding any other law . . . a defendant
sentenced for a violation of subsection (b) shall be required to serve at least the minimum

                                             - 11 -
sentence for the defendant’s appropriate range of sentence,” id. § 39-17-432(c) (2014)
(emphasis added)—does not include section 39-17-432(b), as that section does not qualify
as “any other law.” Based on this language, the Defendant contends it would be illogical
to read subsection (c) as placing a limitation on the exemption from “additional
incarceration” contained in subsection (b)(3). In other words, the Defendant argues that
the most fitting construction of the drug-free zone statute is that subsection (c) requires
mandatory minimum sentencing, except in cases where subsection (b)(3) prohibits
additional incarceration.

       For its part, the State contends that the Defendant’s argument neglects the complete
statutory language of the key provision: “shall not be subject to additional incarceration as
a result of this subsection (b).” Id. § 39-17-432(b)(3) (2014) (emphasis added). The State
argues that a plain reading of the statutory language in its entirety indicates “that subsection
(b)(3)’s exemption applies only to additional incarceration that would otherwise be
imposed by subsection (b)—that is, punishment at one sentence classification higher.” As
the State points out—and as the Defendant acknowledges—panels of the Court of Criminal
Appeals have rejected the argument now made by the Defendant. State v. Wiggins, No.
W2007-01734-CCA-R3-CD, 2009 WL 1362323, at *8 (Tenn. Crim. App. May 15, 2009),
perm. app. denied, (Tenn. Dec. 21, 2009); State v. McElrath, No. W2008-00947-CCA-R3-
CD, 2009 WL 1285884, at *2 (Tenn. Crim. App. May 6, 2009). In both Wiggins and
McElrath, the court reasoned that the plain language of section 39-17-432(b)(3) refers to
“additional incarceration as a result of this subsection (b),” and subsection (b) refers only
to one-class enhancement, not mandatory minimum sentencing. Wiggins, 2009 WL
1362323, at *8; McElrath, 2009 WL 1285884, at *2.

       We conclude that the plain reading of the statutory language reflects that the General
Assembly did not alter mandatory minimum sentencing for offenses committed in a drug-
free zone by virtue of the 2005 Act. From its inception, the drug-free zone statute
announced an intent to require both “enhanced and mandatory minimum sentences.” Tenn.
Code Ann. § 39-17-432(a) (Supp. 1995). Original subsection (b) contained a one-class
enhancement, id. § 39-17-432(b) (Supp. 1995), whereas subsections (c) through (e)
contained mandatory minimum sentencing provisions, id. § 39-17-432(c)–(e) (Supp.
1995). The 2005 Act made changes to subsection (b), including a new exemption from
one-class enhancement for certain offenses, but it did not alter subsections (c) through (e).
Furthermore, as the State points out, new section 39-17-432(b)(3)—which contains the
exemption from “additional incarceration”—is “self-limiting.” The exemption plainly
applies to “additional incarceration as a result of this subsection (b),” id. § 39-17-432(b)(3)
(2014) (emphasis added), and the only “additional incarceration” associated with
subsection (b) is the one-class enhancement set forth at section 39-17-432(b)(1). We are
mindful that “[w]hen statutory language is clear and unambiguous, we must apply its plain
meaning in its normal and accepted use, without a forced interpretation that would extend
the meaning of the language.” Welch, 595 S.W.3d at 621 (quoting Carter v. Bell, 279
S.W.3d 560, 564 (Tenn. 2009)). Applying that precept, we conclude that the exemption

                                             - 12 -
set forth at section 39-17-432(b)(3) does not extend to the mandatory minimum sentencing
requirements of the drug-free zone statute.10

        Having determined that section 39-17-432(b)(3) does not exempt the Defendant
from mandatory minimum sentencing, we conclude that the Defendant is not entitled to
plain error relief because he has not demonstrated that a clear and unequivocal rule of law
was breached.11 See, e.g., Vance, 596 S.W.3d at 254 (identifying the elements the
defendant must prove to establish plain error). Accordingly, we affirm the judgments of
the trial court that require mandatory minimum sentencing for counts one through three
based on the drug-free zone statute.

                                   D.       Correction of Clerical Error

        Like the Court of Criminal Appeals, we note that the judgment for the Defendant’s
Xanax conviction in count three contains a clerical error. The judgment identifies the
“Conviction Offense Name” as “Poss. of Schedule III w/ Intent to Del in a Drug-Free
Zone.” Xanax, however, is a Schedule IV controlled substance. Tenn. Code Ann. 39-17-
412(c)(2) (Supp. 2017). As a result, although we affirm the judgments of the trial court,
we remand for correction of the clerical error in the judgment for the conviction in count
three.12

                                            III.     CONCLUSION

       For the foregoing reasons, we hold that the Court of Criminal Appeals erred by
concluding that the Defendant’s conviction in count three was subject to a one-class
enhancement due to application of the drug-free zone statute. We further hold that the trial
court correctly ordered mandatory minimum sentencing for the offenses in counts one
through three, all of which were subject to the drug-free zone statute. Accordingly, we

        10
            We commend counsel for the Defendant and the State for their careful exposition of the
legislative history of the 2005 Act and their detailed analysis of its application to the issue presented here,
and we certainly appreciate their efforts. Ultimately, however, we conclude that the plain language of
section 39-17-432(b)(3) is controlling as to this issue.
        11
             Indeed, our analysis reveals that there was no error of law on this issue in this case.
        12
           With respect to the sentence for count three, we acknowledge the discrepancy between the
twelve-year sentence announced at the sentencing hearing (when the trial court was under the mistaken
impression that the offense was a Class C felony) and the eight-year sentence reflected on the judgment
(which correctly identified the offense as a Class D felony). However, the trial court ordered the sentences
for all counts to run concurrently with each other, and there were no sentences longer in length than those
for counts one and two (twelve years each). The appropriate range of sentence for count three, as a Class
D felony, was eight to twelve years. Tenn. Code Ann. § 40-35-112(c)(4) (2014). Thus, the Defendant’s
sentence for count three cannot impact his overall effective sentence. Under these circumstances, we affirm
the eight-year sentence reflected on the judgment for count three.

                                                      - 13 -
reverse the decision of the Court of Criminal Appeals in part, affirm the judgments of the
trial court, and remand for correction of the clerical error in the judgment for count three
in accordance with this opinion.

       Because the Defendant appears to be indigent, the costs of this appeal are taxed to
the State.

                                                    _________________________________
                                                    JEFFREY S. BIVINS, JUSTICE




                                           - 14 -